Citation Nr: 1800006	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  14-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to an increased compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

Evidence submitted in July 2017 in connection with the knee claim includes a diagnosis of neuropathy and the physician's comment that it is related to diabetes mellitus.  The Veteran is service-connected for diabetes mellitus and this statement raised the issue of entitlement to a separate rating for neuropathy.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a).  38 C.F.R. § 3.155 (a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The July 2017 submission indicates a desire to apply for VA benefits, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over this matter the AOJ is directed to take appropriate action.  See 38 C.F.R. § 19.9 (b). 

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible lay evidence, and the competent medical evidence relates the Veteran's bilateral knee arthritis to service. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee condition have  been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a bilateral knee condition.  The Veteran contends that his condition is due to service, to include having to carry heavy equipment through muddy waters up to his knees, which made it very difficult to maneuver and created a lot of tension on his knees while in service.  See May 2017 Board videoconference hearing testimony.  

With regard to a current disability, the medical evidence of record shows that the Veteran has a diagnosis of severe arthritis of both knees.  See June 2017 private nexus statement.  

With regard to an in-service event, the Veteran's in-service service treatment records (STR) are negative for any complaints with regard to the knees or joints.  The Veteran's report of medical examination for separation purposes reflects that his body systems were normal, and the report did not note the presence of any arthritis or bilateral knee condition.

Although the Veteran's STR's do not reflect complaints of or treatment for knee disabilities during active service, the Veteran served in combat, as evidence by his receipt of the Combat Action Ribbon.  Thus, the Board accepts his assertion of in-service incurrence of knee pain as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  

The remaining question is whether there is a medical nexus for the Veteran's bilateral knee disability.

During his hearing in May 2017, the Veteran stated that immediately following service he began to deal with swelling and pain in his knees, but often treated it himself.  

In a June 2017 private examination and medical opinion, Dr. J M. G, M.D. opined that the Veteran's current knee disability "is without a doubt 100%" due to the Veteran's activities in-service..  The examiner noted that during training in-service, the Veteran was required to carry over 50 pounds of equipment, as well as his 15-pound rifle, while having to navigate through muddy waters up to his knees, in sandy terrains, with obstacles that involved both walking and running.  The examiner noted that he reviewed x-rays and MRI's which showed bone-on-bone and severe arthritis.  The examiner's final assessment included severe bilateral osteoarthritis and cartilage deterioration/ absence of both knees with decreased range of motion and stability.  

The Board has accepted the Veteran's assertions of in-service incurrence of knee pain and his credible assertions of knee pain since that time.  A private physician has related the currently diagnosed bilateral knee arthritis to service.  Thus, service connection is warranted.    


ORDER

Entitlement to service connection for a bilateral knee condition is granted.


REMAND

The Veteran is seeking an increased compensable rating for his service-connected bilateral hearing loss.  He testified at the May 2017 hearing that his hearing has decreased since his last VA examination in August 2010.  Thus, a new examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, his service-connected hearing loss disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

2. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


